FILED
                             NOT FOR PUBLICATION                            JUN 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID PRENATT,                                    No. 08-15009

               Plaintiff - Appellant,             D.C. No. CV-06-01633-
                                                  GEB/DAD
  v.

G.W. WILLIAMS CO., dba SIERRA                     MEMORANDUM *
ROBLES APTS.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       David Prenatt appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging that his constitutional rights were violated by

state court eviction proceedings. We have jurisdiction under 28 U.S.C. § 1291.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo a dismissal under 28 U.S.C. § 1915(e). Barren v. Harrington,

152 F.3d 1193, 1194 (9th Cir. 1998) (order).

      We affirm for the reasons stated in the district court’s order of dismissal

entered on December 3, 2007, which adopted the magistrate judge’s findings and

recommendations entered on November 6, 2007.

      Prenatt’s remaining contentions are unavailing.

      AFFIRMED.




                                          2                                    08-15009